DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election of CLAIMS 5-20 in the reply filed on 17 December 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Claims 1-4 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 12 November 2020, 14 June 2021, 17 September 2021 have been considered by the examiner.

Drawings
The drawings filed on 12 August 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 5, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Harada et al. (JP 2015-013227A), using a machine translation, hereinafter Harada.
With regard to Claim 5, Harada discloses a printing liquid supply device (ink supply 1) comprising: 
(pump 5; Fig. 1) that is interposed in a supply path of a printing liquid and pumps the printing liquid (Fig. 1; ¶0003); and 
a viscosity measurement device interposed in the supply path to measure viscosity of the printing liquid (¶0020; measurement path 7; Fig. 1), 
wherein the viscosity measurement device includes a passage part (Fig. 1; path 7 and valve 14) having a first passage portion (valve 14; Fig. 1; ¶0024) in which a flow path cross-sectional area for the printing liquid is set to a first area (Fig. 1; path through valve 14 and valve housing), and 
a second passage portion (Fig. 1; ¶0020; path 7 has cross-sectional area as defined by the circular tube) which is disposed upstream of the first passage portion in a supply direction of the printing liquid and in which a flow path cross-sectional area for the printing liquid is set to a second area smaller than the first area (Fig. 1; ¶0020; path 7 has cross-sectional area as defined by the circular tube which is upstream and smaller than cross-sectional area of the valve 14 as shown),
the passage part being interposed in the supply path and disposed on an upper side toward a downstream side in the supply direction of the printing liquid (Fig. 1; ¶0021-0022), 
a measurement tool which is pushed up by the printing liquid when supply of the printing liquid is performed (¶0022-0024), and 
falls in the printing liquid when the supply of the printing liquid is stopped (¶0028-0029), and 
a measurement part which is mounted to the second passage portion and measures the viscosity of the printing liquid, based on a time for which the measurement tool falls in a predetermined vertical area in the second passage portion (¶00029-0030).

Harada further discloses wherein the viscosity measurement device is disposed in series with the pump in the supply path (pump 5; Fig. 1; viscosity measurement device channel  7, valve 14 and ball 15).

With regard to Claim 9, Harada further discloses  a valve interposed in the supply path to cut off a flow of the printing liquid when the viscosity of the printing liquid is measured by the viscosity measurement device (¶0028-0032; valve 13).

With regard to Claim 10, Harada further discloses wherein the valve is disposed upstream of the passage part in the supply direction of the printing liquid (Fig. 1; valve 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harada.
With regard to Claim 8, Harada discloses a pump (Fig. 1, pump 5) downstream of the viscosity measurement device, however does not explicitly disclose wherein the viscosity measurement device is disposed downstream of the pump in the supply direction of the printing liquid.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to place the pump upstream of the viscosity measurement device, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04 III. VI. C.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, in view of Nadachi (JP62-126751U(1987).
With regard to Claim 13, Harada does not explicitly disclose a defoaming device that eliminates bubbles of the printing liquid.
The secondary reference of Nadachi discloses a defoaming device that eliminates bubbles of the printing liquid (¶0032-0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the defoaming device of Nadachi, with the printing liquid supply of Harada, in order to more easily control the viscosity, as taught by Nadachi (¶0032).
Harada does not explicitly disclose wherein the defoaming device includes a nozzle that injects a defoaming agent for eliminating bubbles to the printing liquid.
The secondary reference of Nadachi discloses wherein the defoaming device includes a nozzle that injects a defoaming agent for eliminating bubbles to the printing liquid (¶0019).

With regard to Claim 15, Harada further discloses an adjustment mechanism for adding a viscosity adjusting agent for adjusting the viscosity of the printing liquid to the printing liquid (¶0032); and a control device having a determination unit that determines whether or not the viscosity of the printing liquid measured by the viscosity measurement device is within a predetermined viscosity range (¶0032-0033), and an adjustment unit that performs adjustment control of operating the adjustment mechanism according to a determination result by the determination unit (¶0032-0033).

With regard to Claim 16, Harada does not explicitly disclose wherein the adjustment mechanism uses the defoaming agent as the viscosity adjusting agent.
The secondary reference of Nadachi discloses wherein the adjustment mechanism uses the defoaming agent as the viscosity adjusting agent (¶0036).

With regard to Claim 17, Harada further discloses wherein the control device includes a frequency setting unit that measures the viscosity of the printing liquid again after a predetermined first period has elapsed (¶0040), in a case where in the determination unit, determines that the viscosity of the printing liquid is within the predetermined viscosity range, and measures the viscosity of the printing liquid again after a predetermined second period (¶0038-0041, viscosity of ink measured at predetermined time intervals by measurement sensor 9 by measuring the time at which the measurement ball 15 moves down in the measurement path 8 at every predetermined time; ball moves faster down path at lower viscosity values outside a predetermined range, thus requiring viscosity adjustment).

With regard to Claim 18, Harada further discloses a printing liquid circulation device comprising: a printing liquid returning device that returns the printing liquid supplied by the printing liquid supply device to the printing liquid supply device again (¶0004).

With regard to Claim 19, Harada does not explicitly disclose wherein the defoaming device is interposed in the printing liquid returning device.
The secondary reference of Nadachi discloses wherein the defoaming device is interposed in the printing liquid returning device (¶0019-0021).

With regard to Claim 20, Harada further discloses a printing section that performs printing by using the printing liquid that is circulated by the printing liquid circulation device (¶0002-0005).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowance for claim 6 is that applicants claimed invention includes a printing liquid supply device wherein the first passage portion is provided with an enlarged diameter passage portion whose flow path cross- sectional area continuously increases from the second passage portion toward the downstream side in the supply direction of the printing liquid.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowance for claim 1 is that applicants claimed invention includes a printing liquid supply device having a washing mechanism for causing a washing liquid to flow in a direction opposite to the supply direction of the printing liquid, wherein the viscosity measurement device further includes a third passage portion in which the flow path cross-sectional area for the printing liquid is set to a third area larger than the second area, and which is disposed upstream of the second passage portion in the supply direction of the printing liquid.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 12 is allowable because it depends from Claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nadachi – discloses a second passage having a smaller cross-sectional area for the printing liquid than the first area, however does not disclose wherein the second area is upstream of the first area in the supply direction of the printing liquid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853